*501BY THE COURT:'
. In brief, it appears that defendant in error claims to have rendered the services in question to said decedent unde» an arrangement by which he would will her certain property. Decedent died without so willing defendant in error the said" property and this action is brought as one in quantum meruit. Without quoting from Ohio authorities in detail we think the rule is established in this State that where A renders services to B under an agreement that such services are to be compensated by the making of a will devising certain property and the agreement is not carried out by the person to whom such services were rendered that an action may be maintained to recover the value of the services so rendered.
This case was presented to the court upon this theory. We think there is testimony in the record which would support the findings of the jury. At least, we would not feel warranted in holding that the verdict of the jury was against the manifest weight of the testimony.
Upon a consideration of all the errors urged by counsel for plaintiff in error in their brief, we find no error in the record which.in our opinion is prejudicial to plaintiff in error and the judgment of the lower court will therefore be affirmed. -